DETAILED ACTION
Claims 1-10, 12-14, 17-22, and 25 are presented for examination.
Claims 11, 15-16, and 23-24 have been cancelled.
Claims 1, 2, 21, and 25 have been amended.
This office action is in response to the amendment submitted on 25-JUL-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
A new Examiner has been assigned to act on the application. Examiner has reviewed and given credit to the previous Examiner's actions and interview conducted on 18 May 2022 (mailed date 05/24/2022) consistent with MPEP § 704.01.
PREVIOUS EXAMINER'S SEARCH
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - Drawings
Applicant’s arguments with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments respect to 35 USC § 101 have been fully considered and are persuasive.  The rejection of 35 USC § 101 has been withdrawn. 

Response to Arguments - 35 USC § 102
Applicant’s arguments respect to 35 USC § 102 have been fully considered and are persuasive.  The rejection of 35 USC § 102 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments respect to 35 USC § 103 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Written Opinion of PCT/EP2018/061388 dated 11/1/8/2018 contains three references considered in the previous Non-Final Rejection and re-considered in view of the amendment. The written opinion indicated claim 1 was allowable over the cited references. Independent claims 22 and 23 were rejected as lacking novelty, however, the claims are currently cancelled.
Corresponding foreign application CN 210880029563 has granted the patent and the office action mailed 05/31/2021 contains no prior art rejection.
Corresponding foreign application EP 18725770 has granted the patent and only references the prior art cited in the international search report as pertinent where no prior art rejection has been made in the office action mailed 09/09/2020.
Corresponding foreign application GB 201707116 has cited to prior art rejection in the office action dated 12 July 2021. Application prosecution pending.
Corresponding foreign application CA 3060587 has not started prosecution.
Corresponding foreign application BR 112019022849 has not started prosecution.
Corresponding foreign application RU 2109137040 status is unknown. Examiner unable to retrieve patent status from Global Dossier or Rospatent.
Corresponding foreign application EA 201992313 has not started prosecution.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

(3) assigning a selected category of the multiple categories to each one of the multiple datasets that are framed by the multiple time intervals, wherein the selected category is determined by determining the asset dynamics that are present for the multiple datasets using an asset dynamic classification framework;
(4) extracting statistical data representative of some or all of the datasets identified in step (2) to thereby represent the original data from step (1) in a compact form, wherein compaction comprises including details of the category assigned to each dataset in step (3) as determined based on the asset dynamics that are present in each dataset; and
(5) assessing production of the flow network using the statistical data extracted at step (4);
wherein the control points within the flow network comprise one or more of valves,
pumps, compressors, gas lift injectors, and expansion devices, and wherein an adjustment of the control points effects flow of fluid within the flow network including one or more of pressure, flow rate, flow level, temperature, a ratio of gas to liquid, density, or pH.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10, 12-14, 17-22, and 25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146